Order entered October 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00999-CV

                           GREGORY CARL MORSE, Appellant

                                              V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00127-2017

                                          ORDER
       In accordance with the Court’s October 4, 2018 order, we LIFT the STAY of

enforcement of the trial court’s August 20, 2018 judgment.


                                                     /s/     CAROLYN WRIGHT
                                                             CHIEF JUSTICE